                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


DALE E. GUILFOIL,

                     Petitioner,

       V.                                     Civil Action No. 16-291-CFC

ROBERT MAY, Warden, and
ATTORNEY GENERAL OF THE
STATE OF DELAWARE,

                     Respondents. 1




Dale E. Guilfoil. Pro se Petitioner.

Brian L. Arban, Deputy Attorney General of the Delaware Department of Justice,
Wilmington, Delaware. Attorney for Respondents.




                               MEMORANDUM OPINION 2




March 1, 2019
Wilmington, Delaware



1
 Warden Robert May replaced former warden G.R. Johnson, an original party to the
case. See Fed. R. Civ. P. 25(d).

2
 This case was originally assigned to the Honorable Gregory M. Sleet, and was re-
assigned to the undersigned's docket on September 20, 2018.
CONNOLLY, UNITED STATES DISTRICT JUDGE:

       Pending before the Court is Petitioner Dale E. Guilfoil's Petition for a Writ of

Habeas Corpus Pursuant to 28 U.S.C. § 2254 ( "Petition"), which he filed while

incarcerated at the Sussex Correctional lnstitution. 3 (D.I. 3; D.I. 18) The State filed an

Answer in opposition. (D.I. 23) For the reasons discussed, the Court will deny the

Petition.

I.     FACTUAL BACKGROUND

       As set forth by the Delaware Supreme Court in Petitioner's direct appeal, the

facts leading to his arrest and conviction are as follows:

              On July 6, 2014, Maria Egger ("Egger") hosted a yard sale at
              her home in Hartly, Delaware. At the conclusion of the sale,
              Egger observed a white truck in her driveway. [Petitioner]
              was in the driver's seat "pressing on the gas" and revving the
              engine while a female companion of his was "in front of the
              truck trying to push it." After unsuccessfully attempting to
              persuade [Petitioner] to stop pressing on the gas and his
              female companion to step away from the vehicle, Egger
              backed her car into another part of the driveway and called
              the police.

              Detective Michael Weinstein ("Detective Weinstein"), then a
              member of the Delaware State Police Patrol Division at
              Troop 3 ("Troop 3"), responded to the call. When Detective
              Weinstein approached the truck, he observed "several open
              beer cans inside the vehicle." Detective Weinstein stated to
              [Petitioner]: "You've been drinking today." [Petitioner], who
              had "bloodshot, glassy eyes," admitted that he had been.
              [Petitioner] also admitted that he had been driving. Further,
              Detective Weinstein testified that, when [Petitioner] exited
              the truck, he had difficulty maintaining his balance, slurred

3 It
   appears that Petitioner is no longer physically incarcerated in a Delaware state
prison. However, he satisfies the custody requirement of§ 2254(a) because he is
serving the probation portion of his sentence. See Anderson v. Williams, 2005 WL
736677, at *3 n.1 (D. Del. Mar. 31, 2005); Jones v. Cunningham, 371 U.S. 236, 243
(1963).
                speech, a strong odor of alcohol emanating from his person,
                and had urinated in his pants.

                Detective Weinstein performed an HGN 4 field sobriety test
                on [Petitioner], who was unable to maintain his balance
                during the administration of the test and had to lean on his
                vehicle. Detective Weinstein testified that he "observed six
                clues" of impairment when performing the test, and stated
                that "[a]nything more than four clues indicates that there is a
                77 percent likelihood that the defendant's blood alcohol
                content is greater than .1 O."

                On July 6, 2014, after performing the HGN field sobriety test,
                Detective Weinstein transported [Petitioner] to Troop 3 to
                obtain a blood sample. Detective Weinstein observed Hal
                Blades ("Blades"), a phlebotomist, obtain the sample. On
                July 16, 2014, the sample was transferred from Troop 3 to
                the Delaware State Police Crime Laboratory by James
                Daneshgar ("Daneshgar"). The analysis performed on the
                blood sample revealed that [Petitioner] had a BAC of 0.19.

                Shortly before trial, the State informed defense counsel that
                Daneshgar was subject to discipline by his employer, the
                Office of the Chief Medical Examiner ("OCME"), for
                recreational drug use. Defense counsel requested that the
                prosecution produce Daneshgar to testify regarding his
                handling of [Petitioner's] blood sample. Before trial,
                [Petitioner] made an oral motion in limine to exclude the
                analysis of his blood sample, arguing that the State made
                untimely and incomplete disclosures with respect to
                Daneshgar in violation of Brady. Further, [Petitioner] argued
                that evidence relating to his blood sample was inadmissible
                because the State failed to produce a necessary witness
                under 21 Del. C. § 4177. The Superior Court denied
                [Petitioner's] motion in limine with respect to the alleged
                Brady violation, reasoning that the State disclosed the
                OCME's discipline of Daneshgar in writing before trial, that
                the jury would be able to consider the information, that any
                delay by the State in providing the information was
                inadvertent, and that the defense had "adequate time to use
                such information at trial .... " Nonetheless, the court ordered
                the State to provide defense counsel with Daneshgar's
                address, enabling the defense to subpoena Daneshgar.

4
    "HGN" is the acronym for the Horizontal Gaze Nystagmus field sobriety test.
                                             2
Guilfoil v. State, 135 A.3d 78 (Table), 2016 WL 943760, at *1-2 (Del. Mar. 11, 2016).

       In June 2015, a Delaware Superior Court jury convicted Petitioner of a seventh

offense of driving while under the influence. See Guilfoil, 2016 WL 943760, at *1. The

Superior Court sentenced him to fifteen years at Level V incarceration, suspended after

six years, followed by one year at Level Ill. Id. at Petitioner appealed, and the

Delaware Supreme Court affirmed his conviction and sentence on March 11, 2016.

(D.I. 23 at 2); see also Guilfoil, 2016 WL 943760, at *7.

       On April 20, 2016, Petitioner filed a federal habeas Petition containing six Claims

for relief. (D.I. 3) Claim Six asserted three instances of alleged official misconduct, one

of which constituted an ineffective assistance of counsel argument that defense counsel

failed to have a mechanic inspect the truck transmission. (D.I. 3 at 16) In response, the

State filed a Motion to Dismiss the Petition without prejudice, because Petitioner still

had the ability to exhaust his unexhausted ineffective assistance of counsel claim in

state court. (D.I. 10) The Court provided Petitioner with an opportunity to delete his

unexhausted claim in order to continue with the proceeding, which Petitioner chose to

do. (D. I. 18) Therefore, the Petition presently before the Court asserts six Claims for

relief, absent the ineffective assistance allegation in Claim Six concerning defense

counsel's failure to have a mechanic inspect the truck's transmission.

II.    GOVERNING LEGAL PRINCIPLES

       A. The Antiterrorism and Effective Death Penalty Act of 1996

Congress enacted the Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA")

"to reduce delays in the execution of state and federal criminal sentences ... and to

                                             3
further the principles of comity, finality, and federalism." Woodford v. Garceau, 538 U.S.

202, 206 (2003). Pursuant to AEDPA, a federal court may consider a habeas petition

filed by a state prisoner only "on the ground that he is in custody in violation of the

Constitution or laws or treaties of the United States." 28 U.S.C. § 2254(a). Claims

based on errors of state law are not cognizable on federal habeas review, and federal

courts cannot re-examine state court determinations of state law issues. See Mullaney

v. Wilbur, 421 U.S. 684, 691 (1975) ("[s]tate courts are the ultimate expositors of state

law"); Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (holding that claims based on

errors of state law are not cognizable on habeas review). Additionally, AEDPA imposes

procedural requirements and standards for analyzing the merits of a habeas petition in

order to "prevent federal habeas 'retrials' and to ensure that state-court convictions are

given effect to the extent possible under law." Bell v. Cone, 535 U.S. 685, 693 (2002).

       8. Exhaustion and Procedural Default

       Absent exceptional circumstances, a federal court cannot grant habeas relief

unless the petitioner has exhausted all means of available relief under state law. See

28 U.S.C. § 2254(b); O'Sullivan v. Boerckel, 526 U.S. 838, 842-44 (1999); Picard v.

Connor, 404 U.S. 270, 275 (1971 ). AEDPA states, in pertinent part:

              An application for a writ of habeas corpus on behalf of a
              person in custody pursuant to the judgment of a State court
              shall not be granted unless it appears that -

              (A) the applicant has exhausted the remedies available in
              the courts of the State; or

              (B)(i) there is an absence of available State corrective
              process; or


                                              4
                  (ii) circumstances exist that render such              process
                  ineffective to protect the rights of the applicant.

28 U.S.C. § 2254(b)(1 ).

       The exhaustion requirement is based on principles of comity, requiring a

petitioner to give "state courts one full opportunity to resolve any constitutional issues by

invoking one complete round of the State's established appellate review process."

O'Sullivan, 526 U.S. at 844-45; see Werts v. Vaughn, 228 F.3d 178, 192 (3d Cir. 2000).

A petitioner satisfies the exhaustion requirement by demonstrating that the habeas

claims were "fairly presented" to the state's highest court, either on direct appeal or in a

post-conviction proceeding, in a procedural manner permitting the court to consider the

claims on their merits. See Bell v. Cone, 543 U.S. 447, 451 n.3 (2005); Castille v.

Peoples, 489 U.S. 346, 351 (1989). A federal legal claim is "fairly presented" to state

courts when there is: (1) reliance in the state courts on pertinent federal cases

employing constitutional analysis; (2) reliance on state cases employing constitutional

analysis in like fact situations; (3) assertion of the claim in terms so particular as to call

to mind a specific right protected by the Constitution; and (4) allegation of a pattern of

facts that is well within the mainstream of constitutional litigation. See McCandless v.

Vaughn, 172 F.3d 255, 261 (3d Cir. 1999). If the petitioner raised the issue on direct

appeal in the correct procedural manner, the claim is exhausted and the petitioner does

not need to raise the same issue again in a state post-conviction proceeding. See

Lambert v. Blackwell, 134 F.3d 506, 513 (3d Cir. 1996).

       If a petitioner presents unexhausted habeas claims to a federal court, and further

state court review of those claims is barred due to state procedural rules, the federal

                                               5
court will excuse the failure to exhaust and treat the claims as exhausted. See

Coleman v. Thompson, 501 U.S. 722, 732, 750-51 (1991) (such claims "meet[] the

technical requirements for exhaustion" because state remedies are no longer available);

see also Woodford v. Ngo, 548 U.S. 81, 92-93 (2006). Such claims, however, are

procedurally defaulted. See Coleman, 501 U.S. at 749 (1991); Lines v. Larkins, 208

F.3d 153, 160 (3d Cir. 2000). Similarly, if a petitioner presents a habeas claim to the

state's highest court, but that court "clearly and expressly" refuses to review the merits

of the claim due to an independent and adequate state procedural rule, the claim is

exhausted but procedurally defaulted. See Coleman, 501 U.S. at 750; Harris v. Reed,

489 U.S. 255, 260-64 (1989).

       Federal courts may not consider the merits of procedurally defaulted claims

unless the petitioner demonstrates either cause for the procedural default and actual

prejudice resulting therefrom, or that a fundamental miscarriage of justice will result if

the court does not review the claims. See McCandless, 172 F.3d at 260; Coleman, 501

U.S. at 750-51. To demonstrate cause for a procedural default, a petitioner must show

that "some objective factor external to the defense impeded counsel's efforts to comply

with the State's procedural rule." Murray v. Carrier, 477 U.S. 478, 488 (1986). To

demonstrate actual prejudice, a petitioner must show that the errors during his trial

created more than a possibility of prejudice; he must show that the errors worked to his

actual and substantial disadvantage, infecting his entire trial with error of constitutional

dimensions." Id. at 494.




                                              6
         Alternatively, if a petitioner demonstrates that a "constitutional violation has

probably resulted in the conviction of one who is actually innocent," 5 then a federal court

can excuse the procedural default and review the claim in order to prevent a

fundamental miscarriage of justice. See Edwards v. Carpenter, 529 U.S. 446, 451

(2000); Wenger v. Frank, 266 F.3d 218, 224 (3d Cir. 2001 ). The miscarriage of justice

exception applies only in extraordinary cases, and actual innocence means factual

innocence, not legal insufficiency. See Bousley v. United States, 523 U.S. 614, 623

(1998); Murray, 477 U.S. at 496. A petitioner establishes actual innocence by asserting

"new reliable evidence - whether it be exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence - that was not presented at trial,"

showing that no reasonable juror would have voted to find the petitioner guilty beyond a

reasonable doubt. Hubbard v. Pinchak, 378 F.3d 333, 339-40 (3d Cir. 2004).

         C. Standard of Review

         If a state's highest court adjudicated a federal habeas claim on the merits, the

federal court must review the claim under the deferential standard contained in 28

U.S.C. § 2254(d). Pursuant to 28 U.S.C. § 2254(d), federal habeas relief may only be

granted if the state court's decision was "contrary to, or involved an unreasonable

application of, clearly established federal law, as determined by the Supreme Court of

the United States," or the state court's decision was an unreasonable determination of

the facts based on the evidence adduced in the trial. 28 U.S.C. § 2254(d)(1) & (2); see

also Williams v. Taylor, 529 U.S. 362,412 (2000); Appel v. Hom, 250 F.3d 203, 210 (3d

Cir. 2001 ). A claim has been "adjudicated on the merits" for the purposes of 28 U.S.C.

5
    Murray, 477 U.S. at 496.
                                                7
§ 2254(d) if the state court decision finally resolves the claim on the basis of its

substance, rather than on a procedural or some other ground. See Thomas v. Horn,

570 F.3d 105, 115 (3d Cir. 2009). The deferential standard of§ 2254(d) applies even

"when a state court's order is unaccompanied by an opinion explaining the reasons

relief has been denied." Harrington v. Richter, 562 U.S. 86, 98 (2011 ). As explained by

the Supreme Court, "it may be presumed that the state court adjudicated the claim on

the merits in the absence of any indication or state-law procedural principles to the

contrary." Id. at 99.

       Finally, when reviewing a habeas claim, a federal court must presume that the

state court's determinations of factual issues are correct. See 28 U.S.C. § 2254(e)(1 ).

This presumption of correctness applies to both explicit and implicit findings of fact, and

is only rebutted by clear and convincing evidence to the contrary. See 28 U.S.C. §

2254(e)(1 ); Campbell v. Vaughn, 209 F.3d 280, 286 (3d Cir. 2000); Miller-El v. Cockrell,

537 U.S. 322, 341 (2003) (stating that the clear and convincing standard in§ 2254(e)(1)

applies to factual issues, whereas the unreasonable application standard of

§ 2254(d)(2) applies to factual decisions).

Ill.   DISCUSSION

       Petitioner's timely-filed Petition asserts the following six grounds for relief: (1) the

"trial court abused its discretion and erred as a matter of law" by allowing the State to

introduce evidence of the blood analysis test results without establishing the chain of

custody (D.I. 3 at 5); (2) the trial court "abused its discretion by admitting [e]vidence of

Horizontal Gaze Nystagmus testing" (D.I. 3, at 8); (3) the "trial court abused its


                                               8
discretion by barring defense counsel from [arguing during closing argument] a

reasonable inference based on [the] evidence" (D. I. 3, at 9); (4) the "trial court erred as

a matter of law in instructing the Li]ury on the definitions of operating and operability of a

motor vehicle" (D.I. 3, at 11); (5) the trial court "docket will show how many times the

petitioner's court hearing[s] were rescheduled because petitioner would not take a plea

bargain" (D.I. 3 at 16); and (6) State employees, including the prosecutor, defense

counsel, and the arresting officer, lied in various ways. (D.I. 3 at 16)

       A. Claim One: Failure to Establish Chain of Custody for Blood Analysis

       In Claim One, Petitioner contends that the trial court erred by allowing the State

to introduce evidence of the blood analysis test results without establishing a chain of

custody. According to Petitioner, the evidence relating to his blood sample was

inadmissible because Daneshgar, the courier from the OCME who transported the

blood sample from Troop 3 to the to the Delaware State Police Crime Laboratory, did

not testify at trial to establish a chain of custody.

       The United States Supreme Court has repeatedly stated that "it is not the

province of a federal habeas court to reexamine state-court determinations on state law

questions." Estelle, 502 U.S. at 68. Thus, to the extent Claim One challenges the trial

court's interpretation and application of Delaware chain of custody law, it asserts an

issue of state law that is not cognizable on federal habeas review.

       However, Petitioner's argument that introducing the blood analysis test results

without requiring Daneshgar to testify at trial violated his rights under the Confrontation

Clause does present an issue cognizable on federal habeas review. Since Petitioner


                                                9
presented this Confrontation Clause argument to the Delaware Supreme Court on direct

appeal, Claim One will only warrant relief if the Delaware Supreme Court's denial of the

Claim was either contrary to, or an unreasonable application of, clearly established

federal law.

       The Confrontation Clause of the Sixth Amendment provides, in relevant part, that

"in all criminal prosecutions, the accused shall enjoy the ... right to be confronted with

the witnesses against him." U.S. Const. amend. VI. In Crawford v. Washington, 541

US. 36 (2004), and its progeny, the United States Supreme Court held that the

Confrontation Clause bars the admission of testimonial statements of witnesses absent

from trial that are admitted to establish the truth of the matter asserted in the statement,

unless the witness is unavailable to testify and the defendant had a prior opportunity for

cross-examination. See Crawford, 541 US. at 59, 60 n. 9 (2004); see also Davis v.

Washington, 547 U.S. 813, 823-24 (2006). A testimonial statement is a statement that

is made during non-emergency circumstances and which the declarant would

objectively foresee might be used in the investigation or prosecution of a crime. See

United States v. Hinton, 423 F.3d 355, 360 (3d Cir. 2005); Davis, 547 U.S. at 822. The

threshold question in every Confrontation Clause case is whether the challenged

statement is testimonial and, if so, whether it was introduced to establish the truth of the

matter asserted. See Hinton, 423 F.3d at 357. If the statement is not testimonial in

nature, then the Confrontation Clause has no application. Notably, a forensic laboratory

report, created specifically to serve as evidence in a criminal proceeding, qualifies as

"testimonial" for Confrontation Clause purposes. See Melendez-Diaz v. Massachusetts,


                                             10
557 U.S. 305, 311 (2009). As such, it is impermissible to have a substitute scientist

testify about a lab report involving test analysis if that scientist did not perform the test

personally, unless the scientist who conducted the test is unavailable at trial and the

accused had a prior opportunity to cross-examine that scientist. See Bui/coming v.

Mexico, 564 U.S. 647, 652 (2011).

       Here, the Delaware Supreme Court's denial of Petitioner's Confrontation Clause

claim was not contrary to clearly established federal law, because the Delaware

Supreme Court cited and applied Crawford in reaching its decision. See Williams, 529

U.S. at 406 ("[A] run-of-the-mill state-court decision applying the correct legal rule from

[Supreme Court] cases to the facts of a prisoner's case [does] not fit comfortably within

§ 2254(d)(1 )'s 'contrary to' clause").

       The Court also concludes that the Delaware Supreme Court's decision involved a

reasonable application of Crawford and its progeny. When affirming Petitioner's

conviction, the Delaware Supreme Court explained that

              [Petitioner] argues that his right of confrontation, as provided
              by the Sixth Amendment to the United States Constitution,
              was denied because Daneshgar [the testing chemist] was
              not required to appear at trial. The Sixth Amendment
              provides that, "[i]n all criminal prosecutions, the accused
              shall enjoy the right ... to be confronted with the witnesses
              against him[.]" In Crawford v. Washington, the United States
              Supreme Court held that the Confrontation Clause ensures a
              defendant's right to confront all those who bear testimony
              against him. We have recognized "that not every individual
              who may have relevant testimony for the purpose of
              establishing chain of custody must appear in person as part
              of the prosecution's case." That is, "not everyone who 'laid
              hands' on the evidence need testify to satisfy the
              Confrontation Clause." Accordingly, we find [Petitioner's]
              claim to be unpersuasive for three reasons. First, Daneshgar

                                              11
              did not provide testimonial statements against [Petitioner]
              that were admitted in his absence at trial. Second, the
              Confrontation Clause "does not require each and every
              individual who possessed the evidence to provide live
              testimony in order to establish chain of custody." Third, as
              discussed above, Daneshgar's testimony was not necessary
              for the State to authenticate the blood test results and
              eliminate the possibility of misidentification or adulteration as
              a matter of reasonable probability.

Guilfoil, 2016 WL 943760, at *4.

       Significantly, Daneshgar did not perform any forensic test on the blood sample,

did not author the report concerning the results of the blood test, and did not provide

any affidavits or statements that were used against Petitioner during the trial. His role in

Petitioner's case was limited to that of a courier who transported Petitioner's blood

sample from the police station to the crime lab. Notably, forensic chemist Whitney

Smith analyzed the blood sample, drafted the Blood Alcohol Report and Certificate of

Analysis that was admitted at trial, and testified about the testing procedure and test

results during the trial. (0.1. 3-2 at 9; 0.1. 14-6 at 14) For these reasons, the Court

concludes that the Delaware Supreme Court did not unreasonably determine the facts

or unreasonably apply Crawford and its progeny when it opined that Daneshgar did not

provide testimonial statements against Petitioner. Since Daneshgar did not provide

testimonial statements against Petitioner, the Confrontation Clause was not implicated.

Thus, the Delaware Supreme Court's rejection of the instant Confrontation Clause claim

does not warrant habeas relief under§ 2254(d).




                                             12
       B. Claim Two: Trial Court Erred in Admitting Evidence of HGN Testing

       As a general rule, the "admissibility of evidence is a state law issue," 6 and state

evidentiary errors are not cognizable in a federal habeas corpus proceeding unless the

error deprived the petitioner of fundamental fairness in his criminal trial. See Donnelly

v. DeChristoforo, 416 U.S. 637, 642-43 (1974). An error of state evidentiary law

deprives a petitioner of fundamental fairness "if the probative value of evidence,

although relevant, was greatly outweighed by the prejudice to the accused from its

admission." Albrecht v. Hom, 485 F.3d 103, 122 n.6 (3d Cir. 2007). Notably, "errors of

state law cannot be repackaged as federal errors simply by citing the Due Process

Clause," 7 and "if a habeas petitioner wishes to claim that an evidentiary ruling at a state

court trial denied him the due process of law guaranteed by the Fourteenth Amendment,

he must say so, not only in federal court, but in state court." Duncan v. Henry, 513 U.S.

364, 366 (1995).

       In Claim Two, Petitioner contends that the Superior Court abused its discretion

by admitting Detective Weinstein's testimony regarding the results of Petitioner's HGN

field sobriety test because the State did not present a proper evidentiary foundation for

such testimony under Delaware Rule of Evidence 702. Petitioner's presentation of

Claim Two in this proceeding does not reference or bring to mind federal constitutional

principles or caselaw. In turn, Petitioner presented the argument in Claim Two to the

Delaware Supreme Court on direct appeal as an issue of Delaware evidentiary law,

without any reference to federal constitutional principles or caselaw, and the Delaware

6 Wilson   v. Vaughn, 533 F.3d 208, 213 (3d Cir. 2008).

7 Johnson   v. Rosemeyer, 117 F.3d 104, 110 (3d Cir. 1997).
                                           13
Supreme Court relied entirely on Delaware law when denying the Claim. For these

reasons, the Court will deny Claim Two for failing to assert an issue cognizable on

federal habeas review.

       C. Claim Three: Trial Court Abused Its Discretion By Limiting Defense
          Counsel's Closing Argument

       Next, Petitioner contends that the trial court improperly limited defense counsel's

closing argument by precluding counsel from arguing that Petitioner's truck had a

broken transmission. On direct appeal, the Delaware Supreme Court affirmed

Petitioner's conviction after holding that any limitation on defense counsel's closing

argument did not prejudice Petitioner. Given these circumstances, Claim Three will only

warrant habeas relief if the Delaware Supreme Court's decision was either contrary to,

or an unreasonable application of, clearly established federal law.

       In Herring v. New York, 422 U.S. 853 (1975), the Supreme Court held that a

"closing argument for the defense is a basic element of the adversary factfinding

process in a criminal trial." Id. at 858. Consequently, a trial court that completely

refuses to allow defense counsel to make a closing argument violates a defendant's

constitutional rights to counsel and to present a defense. Id. at 858, 862-3.

Nevertheless,

              [t]his is not to say that closing arguments in a criminal case
              must be uncontrolled or even unrestrained. The presiding
              judge must be and is given great latitude in controlling the
              duration and limiting the scope of closing summations. He
              may limit counsel to a reasonable time and may terminate
              argument when continuation would be repetitive or
              redundant. He may ensure that argument does not stray
              unduly from the mark, or otherwise impeded the fair and


                                             14
               orderly conduct of the trial.   In all these respects he must
               have broad discretion.

Herring, 422 U.S. at 862.

       Turning to the first prong of the § 2254(d)(1) inquiry, the Court notes that the

Delaware Supreme Court did not reference federal law when denying Claim Three.

Nevertheless, the Delaware Supreme Court's decision was not contrary to clearly

established federal law, because the Delaware cases cited therein articulate the

applicable precedent. 8 See Fahy v. Horn, 516 F.3d 169, 196 (3d Cir.2008)

(Pennsylvania Supreme Court's decision was not "contrary to" clearly established

federal law because it appropriately relied on its own state court cases, which

articulated the proper standard derived from Supreme Court precedent); Williams, 529

U.S. at 406 ("[A] run-of-the-mill state-court decision applying the correct legal rule from

[Supreme Court] cases to the facts of a prisoner's case [does] not fit comfortably within

§ 2254(d)(1 )'s 'contrary to' clause").

       Moreover, having reviewed the record, the Court concludes that the Delaware

Supreme Court's denial of Claim Three did not involve an unreasonable application of

clearly established federal law under§ 2254(d)(1 ). During closing argument, defense

counsel argued: "The transmission is one of the key aspects of the mechanical system

of a vehicle. It enables it to go into gear, to move, and it was broken. And with the

transmission being broken --- [.]" At this juncture, the State objected, arguing that

Petitioner had not offered expert testimony as to how the truck became inoperable.


8The Delaware Supreme Court cited Anderson v. State, 930 A.2d 898, 904 (Del. 2007),
which articulates the principle in Herring that a trial judge is responsible for prohibiting
counsel from raising questionable legal arguments.
                                             15
Defense counsel argued that an expert opinion was not needed because the broken

transmission remark was a reasonable inference from the evidence. The trial court

sustained the State's objection with respect to the specifics about the transmission, but

permitted Petitioner to argue that the truck was inoperable and that he was unable to

drive anywhere.

       As the Delaware Supreme Court noted on direct appeal, the trial court permitted

defense counsel to present the general argument that the truck was inoperable and was

not within Petitioner's physical control, and that Petitioner was "stranded" and "unable to

drive anywhere." Defense counsel was only restricted from arguing that a broken

transmission was the cause of the truck's inoperability. Given this record, the Court

concludes that the Delaware Supreme Court's denial of Claim Three did not involve an

unreasonable application of clearly established federal law.

       D. Claim Four: Improper Jury Instruction

       In Claim Four, Petitioner contends that the Delaware trial court erred as a matter

of law by denying his requested jury instructions for the "definitions of operating and

operability of a motor vehicle." (D.I. 3 at 10) The Court liberally construes the Claim as

asserting the same argument Petitioner presented on direct appeal, namely, that the

trial court erred by not instructing the jury that "an inoperable vehicle cannot be

physically controlled, or how to analyze inoperability, despite the fact that both

operability and inoperability must be analyzed in considering an allegation of operation

or actual physical control of a vehicle." Guilfoil, 2016 WL 943760, at *5.




                                             16
       Petitioner's presentation of Claim Four in this proceeding does not reference or

bring to mind any federal constitutional principles or caselaw. In turn, Petitioner

presented the argument in Claim Four to the Delaware Supreme Court on direct appeal

as an issue of Delaware law, without any reference to federal constitutional principles or

caselaw, and the Delaware Supreme Court relied entirely on Delaware law when

denying the Claim. For these reasons, the Court will deny Claim Four for failing to

assert an issue cognizable on federal habeas review.

       E. Claims Five and Six: Procedurally Barred

       In Claim Five, Petitioner asserts that the trial court "docket will show how many

times [his] court hearing[s] were rescheduled because [he] would not take a plea

bargain." (D.I. 3 at 16) Claim Six asserts that State employees engaged in misconduct

during his trial, and that the prosecutor, defense counsel, and arresting officer told

various lies. (D.I. 3 at 16) The record reveals that Petitioner did not present Claims

Five and Six to the Delaware Supreme Court on direct appeal. At this juncture, any

attempt by Petitioner to raise Claims Five and Six in a new Rule 61 motion would be

barred as untimely under Delaware Superior Court Criminal Rule 61 (i)(1) and as

procedurally defaulted under Rule 61 (i)(3). See Del. Super. Ct. Crim. R. 61 (i)(1 ), (3).

As a result, the Court must treat Claims Five and Six as technically exhausted but

procedurally defaulted, which means that the Court cannot review the merits of the

Claims absent a showing of cause and prejudice, or that a miscarriage of justice will

result absent such review.




                                             17
       Petitioner does not assert, and the Court cannot discern, any cause for his

procedural default. To the extent Petitioner's statement that defense counsel lied to him

should be construed as an attempt to assert ineffective assistance of counsel as the

cause for his default, it is unavailing. Petitioner never presented an ineffective

assistance of counsel claim based on counsel's alleged lies in a Rule 61 proceeding.

Consequently, this ineffective assistance of counsel allegation is itself procedurally

defaulted, see Del. Super. Ct. Crim. Rule 61 (i)(2), and cannot excuse Petitioner's

procedural default of the other allegations in Claims Five and Six. See Edwards v.

Carpenter, 529 U.S. 446, 453-54 (2000).

       Given Petitioner's failure to establish cause, the Court will not address the issue

of prejudice. The miscarriage of justice exception to the procedural default doctrine also

does not excuse Petitioner's default, because he has not alleged any facts or provided

new reliable evidence to establish his actual innocence. Accordingly, the Court will

deny Claims Five and Six as procedurally barred from habeas review.

       F.   Pending Motions

       Petitioner filed the following three Motions during the pendency of this

proceeding: (1) Motion to Strike Information from State Court Records (D.I. 26); (2)

Motion for Unsecure Bail Pending Resolution of Habeas Proceeding (D.I. 27); and (3)

Emergency Request to Stay Probation and Fines (D.I. 31). Having already concluded

that the instant Petition does not warrant relief, the Court will deny these three Motions

as moot.




                                            18
IV.    CERTIFICATE OF APPEALABILITY

       The Court must decide whether to issue a certificate of appealabilty. See 3d Cir.

L.A.R. 22.2 (2011). A certificate of appealability may be issued only when a petitioner

makes a "substantial showing of the denial of a constitutional right." 28 U.S.C. §

2253(c)(2). This showing is satisfied when the petitioner demonstrates "that reasonable

jurists would find the district court's assessment of the constitutional claims debatable or

wrong." Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       For the reasons stated above, the Court concludes that the Petition must be

denied. Reasonable jurists would not find this Court's assessment of Petitioner's

constitutional claims to be debatable or wrong. Consequently, Petitioner has failed to

make a substantial showing of the denial of a constitutional right, and a certificate of

appealability will not be issued.

V.     CONCLUSION

       For the foregoing reasons, the Court will deny the instant Petition. An

appropriate Order will be entered.




                                            19
